AO 245B (Rey, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1 PS

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

  
   

 

  

 

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Pedro Martinez-Fructuoso ‘Case Number: 3:19-mj-24035
James Michael Chavez.
Defendant's Attorney E
REGISTRATION NO. 89552298
OCT @ 8 2019
THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint CLERK US 8. STRICT COURT
ca aru Des Pi BOCALTPOIR TEA
C] was found guilty to count(s) ve “DEPUTY

 

 

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s)
C Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term oft
\ Z /
JA, TIME SERVED | days

 

XX Assessment: $10 WAIVED Fine: WAIVED .
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 3, 2019
Date of Imposition of Sentence

 

 

fo
iy ‘
wet AL yv fee nae : a mm 3 a
Received " od . SLA, } Ao hon,
DUSM . , HONORABLE RICHARD L, PUGLISI

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy - | 3:19-mj-24035

 
